DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Response to Amendment
The Amendment, filed on 07/07/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-22 have been considered and examined.  No claims have been canceled.

Claim Objections
Claim 8 line 1 is objected to because of the term “cThe” which appears to be a typo. The examiner suggests changing "cThe" to "The".  Appropriate correction is required.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 9, 11, 13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klipstein et al. (US Pub. 2011/0211350 A1) in view of Witsch (US Pub. 2012/0176781).
As to claim 1, Klipstein discloses a light fixture (Fig. 6; 600 inspection lamp) for illuminating building surfaces or partial building surfaces, the fixture (600) comprising: a housing (615 outer case);  an LED (601 LEDs) in the housing (615);  a collimator (602; [0091] collimating) in the housing (615) and receiving light (Fig. 6) from the LED (601);  and a single scattering lens (616 front lens; make the lens scattering by [0019]) having an outside diameter extending as far as an inner peripheral surface ([0043] alternatively could use lens configuration of claim 10) (Fig. 6) of the housing (615), a concavely curved light entry surface (Fig. 6) receiving light (Fig. 6) from the collimator (602), and a planar or slightly convexly curved light exit surface (Fig. 6) directing the received light outside (Fig. 6) the housing (615) on the building surface (The recitation of “directing the received light outside the housing on the building surface” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim.).  As noted Fig. 6 does not expressly disclose a single collimator; However, Fig. 5 does disclose a single collimator (Fig. 5; 502 single collimator 0073; 0015). Furthermore paragraph 0043 of Klipstein discloses “components from one embodiment can be used on other embodiments. The description for similar components in different embodiments applies equally to all embodiments. ” . It would be obvious to replace the multiple collimators of the Fig. 6 embodiment with the single collimator of the Fig. 5 embodiment to reduce manufacturing steps and reduce manufacturing costs.
 Klipstein does not expressly disclose a mount fixable adjacent a building surface; a hinge or swivel bearing carried on the mount and secured to the housing.
(a ) Witsch teaches a mount (Fig. 3-5; 15b base member) fixable adjacent a building surface (0020 attached to a wall); a hinge (13 hinged) or swivel bearing carried on the mount (Fig. 2a; 15b) and secured to (Fig. 5) the housing (housing portion of 3).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the mount hinge system as taught by Witsch for the light fixture as disclosed by Klipstein to utilize a structure for attaching a light source to a building surface and with the ability to hinge move the lighting (Fig. 5A-5c).
	
	
As to claim 5, Klipstein wherein the scattering lens (616) is detachably fixable ([0085] removed; [0043]) to the housing (511/615; [0043]). 
 
As to claim 6, Klipstein discloses wherein the scattering lens (616) is exchangeable ([0085] and [0043]). 

As to claim 7, Klipstein discloses wherein the scattering lens (616) is rotationally symmetrical (Fig. 6 concavo-convex). 

Regarding claim 9, Klipstein discloses the light entry surface is concavely curved in a dome-like manner (see light entry surface of 616 which is dome-like as it is smooth.).

As to claim 11, Klipstein discloses wherein the single (See rejection in claim 1) collimator (602) has a cavity that overlaps the LED (601) and forms a light entry surface (see fig. 6 or use Fig. 5; 503 hollow cylindrical region; [0043] different items from different embodiments are interchangeable.).

As to claim 13, Klipstein discloses wherein the cavity (Figs. 5 and 6; cavity of 503/603) has a side wall that is surrounded by a total reflection surface (504/604 rear surface; [0043]). 

As to claim 18, Klipstein discloses wherein the scattering lens (616) is close to (see Fig. 6) a light exit opening of the housing (615). 

As to claim 19, Klipstein wherein the housing (615) has an annular end face (Fig. 6) in the region of the light exit opening the light exit surface of the scattering lens (outer surface of 616) being flush or approximately flush to the annular end face or so as to be slightly inwardly offset (Fig. 6 slightly inwardly offset from flush or use configuration of 1005 with the shape of 616 which is also slightly inwardly offset. [0043]) to the annular end face (annular end face of 615). 

As to claim 20, Klipstein discloses further comprising: a diffuser (let the top surface of 602 be frosted and consider this portion of 602 to be the diffuser.  Let the remaining part of 602 be the collimator; alternatively, one can texturize, facetize or frost a filter between 616 and 602; [0019], [0086], [0043]) between the single (see rejection to claim 1) collimator (602 minus upper surface frosting) and the scattering lens (616). 

Regarding claim 21, Klipstein discloses a system comprising: a cylindrical ([0087] threads means cylindrical housing; [0043]) housing (615 outer case) an LED (601 LED), a collimator (602 optic collimating [0091]) receiving light (Fig. 6) from the LED (601) and a first single scattering lens (616; [0019]) having an outside diameter extending as far as an inner peripheral surface (like in Fig. 6 or use style of Fig. 10; 1005; [0043]) of the housing (615), a concavely curved light entry surface (Fig. 6) receiving light (Fig. 6) from the collimator (602), and a planar or slightly convexly curved light exit surface (see Fig. 6) emitting light outside (Fig. 6) the housing (615) on the building surface (The recitation of “on the building surface” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim.), the first scattering lens (616) being exchangeable ([0085] and [0043]) for a second ([0085] different version) a scattering lens ([0019]) for achieving a modified light distribution (a different concavo-convex version will create a different/modified light distribution), and having an outside diameter in a mounted state extending as far as an inside peripheral surface of the housing (see fig. 10; [0043]), the second scattering lens ([0085]) having a second concavely curved light entry surface that is different ([0085] different;  have a different concavo-convex configuration where one is making the concavo different and the convex) from the light entry surface of the first scattering lens (616), and a planar or slightly convexly curved light exit surface (change to another concavo-convex; and/or use facets instead of frosting; [0140],[0043], [0019]; [0243]). As noted Fig. 6 does not expressly disclose a single collimator; However, Fig. 5 does disclose a single collimator (Fig. 5; 502 single collimator 0073; 0015). Furthermore paragraph 0043 of Klipstein discloses “components from one embodiment can be used on other embodiments. The description for similar components in different embodiments applies equally to all embodiments. ” . It would be obvious to replace the multiple collimators of the Fig. 6 embodiment with the single collimator of the Fig. 5 embodiment to reduce manufacturing steps and reduce manufacturing costs. 
Klipstein does not expressly disclose (h) a mount fixable adjacent a building surface; a hinge or swivel bearing carried on the mount and secured to the housing for variable positioning of the housing.
(h) Witsch teaches a mount (15b base member) fixable adjacent a building surface (0020 attached to a wall); a hinge (13 hinged) or swivel bearing carried on the mount (Fig. 2a; 15b) and secured to the housing (5 connecting member and housing portion of 3).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the mount hinge system as taught by Witsch for the light fixture as disclosed by Klipstein to utilize a structure for attaching a light source to a building surface and with the ability to hinge move the lighting (Fig. 5a-5c).

As to claim 22, Klipstein discloses wherein the first scattering lens is rotationally symmetrical (616), and the second scattering lens is rotationally symmetrical (make concavo-convex; [0085] and [0043]) or rotationally asymmetrical. 
 
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klipstein and Witsch as applied to no claim or claim 1 above, and further in view of Wang (CN206222084U).
Regarding claim 2, Klipstein discloses a light fixture (Fig. 6; 600 inspection lamp) comprising: an housing (615 outer case); an LED (601 LED) in the housing (615);  a collimator (602 optic; [0091]) in the housing (615); and a single scattering lens ([0019]) and having a concavely curved light entry surface (see fig. 6), a planar or slightly convexly curved light exit surface (Fig. 6) emitting the received light outside (Fig. 6) the housing (615) on the building surface (The recitation of “emitting the received light outside the housing on the building surface” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim.). As noted Fig. 6 does not expressly disclose a single collimator; However, Fig. 5 does disclose a single collimator (Fig. 5; 502 single collimator 0073; 0015). Furthermore paragraph 0043 of Klipstein discloses “components from one embodiment can be used on other embodiments. The description for similar components in different embodiments applies equally to all embodiments. ” . It would be obvious to replace the multiple collimators of the Fig. 6 embodiment with the single collimator of the Fig. 5 embodiment to reduce manufacturing steps and reduce manufacturing costs. 
Klipstein does not expressly disclose a mount fixable adjacent a building surface; a hinge or swivel bearing carried on the mount and secured to the housing for variable positioning of the housing; (c ) and a blackened outer peripheral surface.
(a ) Witsch teaches a mount (Figs. 3-5; 15b base member) fixable adjacent a building surface (0020 attached to a wall); a hinge (13 hinged) or swivel bearing carried on the mount (Fig. 2a; 15b) and secured to the housing (housing portion of 3) for variable positioning of the housing (Fig. 5a,5b and 5c).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the mount hinge system as taught by Witsch for the light fixture as disclosed by Klipstein to utilize a structure for attaching a light source to a building surface and with the ability to hinge move the lighting (Fig. 5A-5c) to many positions.
(c ) Wang teaches a blackened outer peripheral surface (Fig. 1; 30 light absorption layer of black light absorbing material; 0035, 0052).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the blackened outer peripheral surface as taught by Wang for single lens element as disclosed by Klipstein as modified by Witsch to utilize structure that prevents light leakage/interference, dizziness and harmful effects and increases contrast to provide high contrast (1st through 3rd paragraph page 2 and page 2).

Regarding claim 4, Klipstein discloses the scattering lens (616) above except for the lens has a blackened outer peripheral surface.
Wang teaches the lens (24 lens) has a blackened outer peripheral surface (Fig. 1; 30 light absorption layer of black light absorbing material).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the blackened outer peripheral surface as taught by Wang for single lens as disclosed by Klipstein as modified by Witsch to utilize structure that prevents light leakage/interference, dizziness and harmful effects and increases contrast to provide high contrast (1st through 3rd paragraph page 2 and page 2).

Claims 3, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klipstein and Witsch as applied to no claim or claim 1 above, and further in view of Brass et al. (US Pub. 2010/0008082).
As to claim 3, Klipstein discloses a light fixture (Fig. 6; 600 inspection lamp) comprising: a housing;  an LED (601 LED) in the housing (615 outer case);  a collimator (602 optic; [0091]) in the housing receiving light from the LED (601 LED);  and a single scattering lens (616 front lens; 0019) having a concavely curved light entry surface (see fig. 6) receiving light (Fig. 6) from the collimator (602) and a planar or slightly convexly curved light exit surface (Fig. 6) emitting the received light outside (Fig. 6) the housing (615) on the building surface (The recitation of “emitting the received light outside the housing on the building surface” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim.). As noted Fig. 6 does not expressly disclose a single collimator; However, Fig. 5 does disclose a single collimator (Fig. 5; 502 single collimator 0073; 0015). Furthermore paragraph 0043 of Klipstein discloses “components from one embodiment can be used on other embodiments. The description for similar components in different embodiments applies equally to all embodiments. ” . It would be obvious to replace the multiple collimators of the Fig. 6 embodiment with the single collimator of the Fig. 5 embodiment to reduce manufacturing steps and reduce manufacturing costs.  
Klipstein does not expressly disclose (c) a mount fixable adjacent a building surface; a hinge or swivel bearing carried on the mount and secured to the housing for variable positioning of the housing; (d) the collimator focusing light in one focal point or in a focal point region.
(c ) Witsch teaches a mount (Figs.3-5; 15b base member) fixable adjacent a building surface (0020 attached to a wall); a hinge (13 hinged) or swivel bearing carried on the mount (Fig. 2a; 15b) and secured to the housing (housing portion of 3) for variable positioning of the housing (Fig. 5a,5b and 5c).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the mount hinge system as taught by Witsch for the light fixture as disclosed by Klipstein to utilize a structure for attaching a light source to a building surface and with the ability to hinge move the lighting (Fig. 5a-5c) to many positions.
(d) Brass teaches the collimator (Fig. 6; 600 optical piece; [0141], [0142]) focusing light in one focal point or in a focal point region ([0141], [0142]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the collimator as taught by Brass for collimator as disclosed by Klipstein as modified by Witsch to utilize narrowing/focusing/converging of the beam ([0141] and [0142]) and yet still partially collimated.

As to claim 15, Klipstein discloses the single (see rejection to claim 1) collimator (Fig. 6; 602) except for the collimator focuses light in a focal point or in a focal point region.
Brass teaches the collimator (Fig. 6; 600 optical piece; [0141], [0142]) focuses light in a focal point or in a focal point region ([0141], [0142]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the collimator as taught by Brass for collimator as disclosed by Klipstein as modified by Witsch to utilize narrowing/focusing/converging of the beam ([0141] and [0142]) and yet still partially collimated.

Regarding claim 16, Klipstein discloses the scattering lens (616) as disclosed above except for the lens is between the collimator and the focal point or the focal point region.
Brass teaches the lens (Fig. 4-6; 503b cover) is between the collimator (600) and the focal point or the focal point region ([0141] beam preferably between 40 and 90 degrees wide which means it can be less because this is only a preference. [0142]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the lens element/collimator/focal point or focal point region as taught by Brass for the lens element/collimator configuration as disclosed by Klipstein as modified by Witsch to utilize a configuration to converge ([0141]; Figs. 5 and 6) and/or to provide a working work light ([0002] and abstract).
	

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klipstein and Witsch as applied to claim 1 above, and further in view of Motoyanagi et al. (US Pub. 2015/0276170).
Regarding claim 8, Klipstein discloses the scattering element (616) as disclosed above except for the lens is rotationally asymmetrical, and provides an oval light distribution.
Motoyanagi teaches the lens is rotationally asymmetrical ([0131] asymmetric lens, [0202]), and provides an oval light distribution ([0013] light distribution of an oval shape).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the lens as taught by Motoyanagi for the lens as disclosed by Klipstein as modified by Witsch to utilize a lens structure capable of making an oval illuminance pattern ([0013]).

Regarding claim 10, Klipstein discloses wherein the light entry surface is cylindrically concavely curved ([0074], [0043]).
	
	
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klipstein and Witsch as applied to claims 11 and 13 above, and further in view of Klafta et al. (US Pub. 2017/0254525).
Regarding claim 12, Klipstein discloses the cavity (cavity of 602) has a cover wall (Fig. 5 and 6) that is opposite a central portion of the single (see rejection for claim 1) collimator (602) on a light exit surface (Figs. 5 and 6; 503/603) except for the cavity has a cover wall that is opposite a central portion of the collimator on a light exit surface, the cover wall together with the central portion forming a biconvex converging lens.
Klafta teaches the cavity has a cover (Fig. 2; biconvex portion) wall that is opposite a central portion of the collimator on a light exit surface (Fig. 2; 18), the cover wall together with the central portion forming a biconvex converging lens (Fig. 2; see biconvex).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Fresnel/cover wall/biconvex converging lens configuration as taught by Klafta for the cover wall as disclosed by Klipstein as modified by Witsch to utilize simple substitution of one known collimating or at least partially collimating configuration for another to obtain predictable results.
	
	
Regarding claim 14, Klipstein discloses the invention as disclosed above except for the total reflection surface is a fresnel lens.
Klafta teaches the total reflection surface is a Fresnel lens (18 optical refraction element; [0012] and [0014]; total reflection surfaces are at peripheries.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Fresnel lens for collimating as taught by Klafta for the collimator as disclosed by Klipstein as modified by Witsch to utilize simple substitution of one known collimator with total internal reflection surfaces for another to obtain predictable results ([0012] and [0014]).
	
	
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klipstein and Witsch as applied to claim 1 above, and further in view of Angelini et al. (US Pub. 2011/0267823).
Klipstein discloses the scattering lens (616) except for the lens has an outside diameter that corresponds to or substantially corresponds to an outside diameter of the single collimator.
Angelini teaches the lens (Fig. 1 and 2; 11 first optical elements) has an outside diameter that corresponds (Fig. 2) to or substantially corresponds to (see fig. 2) an outside diameter of the single (Fig. 1; 7) collimator (Fig. 1; 7 collimator).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use outside diameter configuration as taught by Angelini for the outside diameter configuration as disclosed by Klipstein as modified by Witsch to utilize a simple substitution of outside diameter for a lens and single collimator for another to obtain predictable results and/or keeping sizes the same maximizes use of space (Fig. 1 and 2) and light.

Response to Arguments
The applicant asserts that Kliptstein ‘1350 discloses three respective optics (602) that are collimators (00901 and 0092).  The applicant’s new amendment is “a single collimator” for at least the independent claims of 1, 2, 3 and 21.   As noted Fig. 6 does not expressly disclose a single collimator; However, Fig. 5 does disclose a single collimator (Fig. 5; 502 single collimator 0073; 0015). Furthermore paragraph 0043 of Klipstein discloses “components from one embodiment can be used on other embodiments. The description for similar components in different embodiments applies equally to all embodiments. ” . It would be obvious to replace the multiple collimators of the Fig. 6 embodiment with the single collimator of the Fig. 5 embodiment to reduce manufacturing steps and reduce manufacturing costs.
The applicant asserts that facets do not scatter light.  The Examiner notes that texturing and frosting will scatter light.  Facets will scatter light (0019 of Klipstein) as there is no mentioning of the facets being used to direct light in a collimating manner.  The Examiner searched in a PE2E search (USPTO search tool) for “non-scattering facet” and zero hits resulted.  The applicant asserts that there is a difference between diffusing and scattering.  The Examiner notes that in the art there is no difference.
The applicant asserts that Klipstein is not a light fixture for illuminating building surfaces.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., light fixture for illuminating building surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant asserts that one would never want to fix a flashlight to a mount.  The Examiner notes there are many mounts in the art for flashlights.  US D845,115S to James shows a flashlight wall mounting bracket.
Klipstein ‘1350 discloses that the light emitted is UV and adequately visible.  The Examiner notes there is nothing in Witsch prohibiting the combination with Klipstein as shown at least in the independent claims.

	
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN ZIMMERMAN/Examiner, Art Unit 2875                          

/ELMITO BREVAL/Primary Examiner, Art Unit 2875